Citation Nr: 1143989	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability of the bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to October 1986 and from January 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2009, the Veteran cancelled his previously-requested RO hearing in lieu of an informal hearing with a Decision Review Officer.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears as if the Veteran's essential contention is that he has a disability of the feet that was incurred in or aggravated by his second period of active duty, from January 2004 to June 2005.

The medical evidence of record shows that, in 1995 and 1996, the Veteran was treated for recurrent intractable plantar keratosis, metatarsalgia, benign skin neoplasm, plantar flex metatarsal, and pes planus.  He underwent osteotomy of the right foot in February 1996.

Thereafter, he entered his second period of active duty in January 2004.  At that time, the Veteran reported a history of foot trouble and described that he had undergone previous surgery and procedures on his feet.  Thereafter, two service records document that the Veteran complained of and was treated for symptoms associated with his feet.

One month following separation, the Veteran sought VA treatment in July 2005 and gave a history of chronic calluses, which had been trimmed or cut off multiple times during and since service.  Subsequently, numerous VA outpatient records show that the Veteran was treated for multiple problems with his feet.

In a May 2009 written statement, the Veteran's VA physician indicated that the Veteran had told him that the Veteran's in-service treatment providers opined that he had probably aggravated a previous injury to his left foot.

The Veteran has not yet been afforded a VA examination on the claim at issue here.  The Board finds that there is evidence of in-service and post-service treatment for the Veteran's feet.  Furthermore, the evidence suggests that a foot disability may have existed prior to service and may have been aggravated therein.  However, a competent opinion is needed to make a determination on this issue.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner will be asked to provide a diagnosis for any current foot disability.  Then, the examiner will be asked to provide an opinion as to whether any foot disability pre-existed service and was aggravated therein, or whether any foot disability was initially incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the existence, nature and extent of any foot disability.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the claims file in conjunction with the examination. 

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to indicate whether the Veteran has a foot disability. 

For each diagnosed foot disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50/50 probability) that the foot disability existed prior to the Veteran's service from January 2004 to June 2005.  

For any foot disability that is found to have existed prior to service from January 2004 to June 2005, the examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50/50 probability) that the disability underwent any increase in severity as a result of any in-service occurrence or event.  If there is a permanent worsening (aggravation) of the pre-service disorder (as opposed to a temporary exacerbation) that should be set out.  

If any foot disability did not exist prior to service from January 2004 to June 2005, the examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50/50 probability) that the disability was incurred in service.

It is requested that all medical reasoning used in entering the requested opinion be set out in detail.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


